 1 McGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL G. TIERNEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:17-CR-000128-DAD-BAM

12                                 Plaintiff,            AMENDED STIPULATION FOR THE
                                                         DISPOSITION OF SEIZED FUNDS; AND
13                            v.                         ORDER THEREON

14   BASIL HANTASH,                                      [No Hearing Requested]
15                                 Defendant.

16

17          Plaintiff United States of America and defendant Basil Hantash, through their authorized

18 representatives (the Parties), hereby seek an amended order for the disposition of the approximately

19 $687,583.17 in funds seized from Defendant’s Vanguard Marketing Corporation account. The prior

20 stipulation (Doc. 41) misidentified one of the named insurance companies; namely, Blue Shield of

21 California and this amended stipulation serves to correctly identify said company. In addition, pursuant

22 to the prior stipulation, and as of the date of this stipulation, Dr. Hantash was returned the balance of the

23 Seized Funds on or about December 30, 2019, with Dr. Hantash confirming receipt of same through his

24 counsel of record. Thus, the parties seek an amended order directing the:

25          A.      United States Marshals Service (the USMS) to turnover $173,749.00 of the seized funds

26 to the Clerk of Court and return the remainder to Defendant; and
27          B.      Clerk of Court (the Clerk) to pay the $173,749.00 to the two insurance companies named,

28 and as set forth, below.

                                                          1
30
 1          The Parties stipulate as follows:

 2          1.      The United States indicted Defendant on multiple counts of heath care fraud pursuant to

 3 18 U.S.C. § 1347(a)(1) and (a)(2). ECF No. 1. The Indictment alleges Defendant defrauded two health

 4 care insurance companies, Anthem Blue Cross and Blue Shield of California. Id. As part of this case,

 5 the United States seized a total of $687,583.17 from Defendant’s Vanguard Marketing Corporation

 6 account number 719229381 (the Seized Funds).

 7          2.      On September 27, 2019, the Parties signed a deferred prosecution agreement resolving

 8 this case (the Agreement). ECF No. 33. The Court approved the Agreement on September 30, 2019.

 9 ECF No. 36.

10          3.      The Agreement requires Defendant, among other things, to reimburse Anthem Blue

11 Cross and Blue Shield of California a total of $173,749.00, allocated as follows: $92,234.00 to Anthem

12 Blue Cross; and $81,515.00 to Blue Shield of California. ECF No. 33, paragraph 4(b). The Agreement

13 requires the United States to return the remaining Seized Funds to Defendant. Id., at paragraph 5.

14          4.      Based on the foregoing, the Parties agree the Court can and should enter an order

15 directing the:

16                  A.     USMS to turnover $173,749.002 of the Seized Funds to the Clerk within ten days

17 following the filing of the order approving this stipulation;

18                  B.     USMS to return the balance of the Seized Funds to Defendant through his counsel

19 of record within ten days following the filing of the order approving this stipulation; and

20 ///

21 ///

22 ///

23 ///

24 ///

25
           1
             This amount represents the total of two separate seizures made from the Vanguard Marketing
26 Corporation account; approximately $524,216.00 was seized on or about February 15, 2017, and
   approximately $163,367.17 was seized on or about May 4, 2017
27
           2
             The amount to be turned over shall be subtracted from the approximately $524,216.00 amount
28 seized from the Vanguard Marketing Corporation account.

                                                         2
30
 1                 C.      Clerk to pay $92,234.00 to Anthem Blue Cross and $81,515.00 to Blue Shield of

 2 California within twenty days following the filing of the order approving this stipulation according to

 3 the payment instructions stated in the accompanying order.

 4                                                       Respectfully submitted,

 5 FOR THE UNITED STATES:                                McGREGOR W. SCOTT
                                                         United States Attorney
 6

 7 Dated: January 10, 2020
                                                 By:     /s/ Michael G. Tierney
 8                                                       MICHAEL G. TIERNEY
                                                         Assistant United States Attorney
 9

10
     FOR DEFENDANT BASIL HANTASH:
11
     Dated: January 10, 2020                     By:      /s/ Basil Hantash
12
                                                         BASIL HANTASH, an individual
13                                                       (Original signature retained by attorney)

14 APPROVED AS TO FORM AND CONTENT:

15

16
     Dated: January 10, 2020                     By:      /s/ Jeffrey T. Hammerschmidt
17                                                       JEFFREY T. HAMMERSCHMIDT
                                                         Attorney for Defendant Basil Hantash
18                                                       (As approved by email on 01/10/2020)
19

20

21

22

23

24

25

26
27

28

                                                        3
30
 1                                                 ORDER

 2          The Court, having reviewed the court files and the Parties’ Stipulation for the Disposition of

 3 Seized Funds (the Stipulation), and good cause appearing therefrom, hereby APPROVES the

 4 Stipulation. Accordingly, IT IS ORDERED that the:

 5          1.     USMS shall turnover $173,749.00 of the Seized funds to the Clerk and return the

 6 remainder to Defendant through his counsel, Jeffrey T. Hammerschmidt, within ten days following the

 7 filing of this order; and

 8          2.     Clerk shall pay, within twenty days following the filing of this order, $92,234.00 to

 9 Anthem Blue Cross and $81,515 to Blue Shield of California. The Clerk shall make the payments as

10 follows:

11                 A.      Anthem Blue Cross, Attn: Alisia Urquilla, Case No. C-2018-24038
12                         P.O. Box 964, Woodland Hills, CA 91365; and
13                 B.      Blue Shield of California, Attn: Alex Kondratenko, CPC
14                         3300 Zinfandel Drive, A112A, Rancho Cordova, CA 95670.
     IT IS SO ORDERED.
15

16      Dated:    January 12, 2020
                                                      UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26
27

28

                                                         4
30
